 

  

EXHIBIT 10.1

 

  

Mr. Ben Currier,
Chairman,


Board of Directors,


Hooper Holmes Inc.,


Basking Ridge, NJ.

Dear Ben,

I wish to submit my resignation from membership of the Board of Directors of
Hooper Holmes.

My initial recruitment to the Board was motivated by the business strategy of
Hooper Holmes which included an aspiration to move into new business areas, in
particular, expansion of the Company’s business base towards the support of
clinical trials and data processing that would be of value to the pharmaceutical
industry. Early in the summer of 2005 the Board and previous CEO of Hooper
Holmes made the decision that the Company’s balance sheet and expertise base did
not support an early entry into the activities for which my expertise had been
sought.

As a Board Member, and by that time able to understand the Company’s challenges
with greater clarity, I fully supported the decision. Thereafter, I tended my
resignation to you as Chairman of the Board, as my knowledge of the insurance
industry business process is minimal. After a discussion with you, I agreed to
stay on the Board until a new CEO was appointed, thus avoiding the impression
that I did not fully support the actions of the Board.

In large part through your own excellent efforts, we set in place a transition
process and secured a new CEO who has the experience and qualifications to
provide the Company with excellent leadership. I feel that I have fulfilled my
undertaking to you and the Board and so have decided to resign upon the 12 month
anniversary of my election which will be May 23, 2006.

With my kind personal regards,

Yours sincerely,

Les.

Dr. Leslie Hudson

President & CEO

DOV Pharmaceutical, Inc.

433 Hackensack Avenue

Hackensack NJ 07601